DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This office action is in response to Applicant's amendment filed on April 27, 2022. With the Amendment, claims 22-23 and 25 have been cancelled, independent claims 1-16 and 18-21 have been amended, and claim 85 has been added. Claims 1-16, 18-21, 24 and 85 are currently pending.


Response to Arguments
3. 	Applicant’s arguments filed February April 27, 2022 with respect to the 101 rejection have been fully considered and are found to be persuasive.  The 101 rejection has been withdrawn. 

Allowable Subject Matter
4. 	Claims 1-16, 18-21, 24, and 85 are allowable over the prior art of record. 

				Reasons for Allowance
5.  	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a technique for analyzing product development information. The closest prior art resembling applicant’s invention are Alling (Pub. No.: 20030055659), and Thomas et al (Pub. No.: 20110153517), Harshaw (US Patent No. 6,542,871). Alling teaches an applications server executes a set of programs for managing the product development enterprise system, including the product specification and development tool of the present invention.  Thomas et al teach a method for providing an automated platform to enable product development, design and transactions. Harshaw teaches a method that provides for the selection and development of a new product having the greatest potential for market success relative to a pool of related new product ideas. 
Alling, Thomas et al, and Harshaw, Sachdev, and the other refences of record, taken alone or in combination, do not teach taken individually or in any combination, fail to teach analyzing product development information associated with each collection of process objects in the one or more collections of process objects to determine a relationship between (i) a variance in the one or more processes for making one or more products in the one or more collections of process objects from the attribute record store and (ii) a variance in outcomes or characteristics of one or more products made by the one or more processes across a plurality of process runs in the process run data store for the one or more processes as recited and arranged in combination with the other limitations of independent claims 1 and 24, thus rendering claims 1 and 24 and their dependent claims as allowable over the prior art..
. 
 	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claims as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
	As per claim 2-16, 18-21, and 85, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1. Therefore, they are allowable for the same reason set forth above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623